Exhibit 10.1

March 21, 2014

David J. Mazzo, Ph.D.

Chief Executive Officer and President

Regado Biosciences, Inc.

120 Mountain View Boulevard

Basking Ridge, NJ 07920

Re: 3(a)(9) Exchange Agreement

Dear Dr. Mazzo:

This document confirms the agreement of Regado Biosciences, Inc., a Delaware
corporation (the “Company”), and the holders of the Common Stock listed on
Schedule I attached hereto (each a “Common Stock Holder” and collectively, the
“Common Stock Holders”), pursuant to which the Common Stock Holders have agreed
to exchange an aggregate of 2,000,000 shares (the “Purchased Shares”) of Common
Stock, par value $0.001 per share (the “Common Stock”), of the Company purchased
by the Common Stock Holders pursuant to that certain Securities Purchase
Agreement, dated as of January 31, 2014, by and among the Company, the Common
Stock Holders and the other investors listed therein (the “SPA”), for an
aggregate of 10,000 shares (the “Exchange Shares”) of the Company’s newly
designated Series F Preferred Stock, par value $0.001 per share (the “Preferred
Stock”), pursuant to Section 3(a)(9) of the Securities Act, on terms specified
below. Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the SPA.

(1)    No later than the close of business on the first business day after the
date hereof (the “Closing Date”) and subject to the satisfaction or waiver of
the conditions set forth herein, the Common Stock Holders shall exchange the
Purchased Shares for the Exchange Shares (the “Exchange”) in the respective
amounts listed on Schedule I. On the Closing Date: (a) the Company and the
Common Stock Holders shall jointly and irrevocably instruct the Transfer Agent
to cancel the direct registration book-entry statements from the Transfer Agent
evidencing the Purchased Shares, (b) the Company shall file the certificate of
designations for the Preferred Stock, in the form attached hereto as Exhibit A
(the “Certificate of Designations”), with the Secretary of State of Delaware and
(c) upon confirmation that the Certificate of Designations has been filed with
the Secretary of State of Delaware, the Company shall issue and deliver to the
Common Stock Holders certificates representing the Exchange Shares, in the
amounts and registered in the names set forth on Schedule I. The Exchange shall
be expressly conditioned upon and subject to receipt by the Company of
irrevocable written consents, in form and substance reasonably satisfactory to
the Company (the “Consents”), from (i) the requisite investors under the SPA and
(ii) Cowen and Co., each to the effect that the parties thereto consent, as
applicable, to (x) the Exchange and the issuance of the Exchange Shares and
(ii) the inclusion of the shares of Common stock issuable upon conversion of the
Exchange Shares (the “Conversion Shares”) in any registration statement filed by
the Company pursuant to the requirements of the SPA. Without limiting the
generality of the foregoing, the Common Stock Holders shall, and shall cause any
Affiliate which is a party to the SPA, to execute and deliver a Consent on or
prior to the Closing Date.

(2)    The Company represents and warrants to each Common Stock Holder as
follows:

(a)    Neither the Company nor any of its Affiliates nor any Person acting on
behalf of or for the benefit of any of the forgoing, has paid or given, or
agreed to pay or give, directly or indirectly, any commission or other
remuneration (within the meaning of Section 3(a)(9) and the rules and
regulations of the Commission promulgated thereunder) for soliciting the
Exchange. Assuming the representations and warranties of the Common Stock
Holders contained herein and in the SPA are true and complete, the Exchange will
qualify for the registration exemption contained in Section 3(a)(9) of the
Securities Act.

(b)    It has the requisite corporate power and authority and power to enter
into this Agreement and to consummate the Exchange and, assuming receipt of the
Consents, such transactions shall not contravene any contractual, regulatory,
statutory or other obligation or restriction applicable to the Company.



--------------------------------------------------------------------------------

(c)    It has a sufficient number of authorized and unissued shares of Preferred
Stock to consummate the Exchange.

(d)    It has reserved a sufficient number of shares of Common Stock as may be
necessary to fully permit the conversion of the Preferred Stock and the issuance
of the Conversion Shares, without regard to any beneficial ownership limits set
forth in the Certificate of Designations.

(3)    Each Common Stock Holder, as to itself only, represents and warrants to
the Company as follows:

(a)    It has the requisite power and authority to enter into this Agreement and
consummate the Exchange.

(b)    It hereby confirms that its representations and warranties contained in
Sections 3.2(b) through 3.2(g) of the SPA (inclusive) are hereby remade as if
set forth herein at length and such representations and warranties are true and
correct as of the date hereof and shall be true and correct on the Closing Date.

(c)    It is the record and beneficial owner of, and has valid and marketable
title to, the Purchased Shares being exchanged by it pursuant to this Agreement,
free and clear of any lien, pledge, restriction or other encumbrance (other than
restrictions arising pursuant to the SPA and restrictions arising pursuant to
applicable securities laws), and has the absolute and unrestricted right, power
and capacity to surrender and exchange the Purchase Shares being exchanged by it
pursuant to this Agreement, free and clear of any lien, pledge, restriction or
other encumbrance. It is not a party to or bound by, and the Purchased Shares
being exchanged by it pursuant to this Agreement are not subject to, any
agreement, understanding or other arrangement (i) granting any option, warrant
or right of first refusal with respect to such Purchased Shares to any Person,
(ii) restricting its right to surrender and exchange such Purchased Shares as
contemplated by this Agreement, or (iii) restricting any other of its rights
with respect to such Purchased Shares.

(d)    Neither it nor any of its Affiliates nor any Person acting on behalf of
or for the benefit of any of the forgoing, has paid or given, or agreed to pay
or give, directly or indirectly, any commission or other remuneration (within
the meaning of Section 3(a)(9) and the rules and regulations of the Commission
promulgated thereunder) for soliciting the Exchange.

(c)    It understands that, the Preferred Stock and the Conversion Shares
(collectively, the “Securities”) are characterized as “restricted securities”
under the U.S. federal securities laws inasmuch as they are being acquired in
exchange for restricted securities and that under such laws and applicable
regulations such securities may be resold without registration under the
Securities Act only in certain limited circumstances.

(d)    It is understood that, except as provided in Section 4.1(b) of the SPA,
any certificate or book-entry statement representing the Securities shall bear
the legend set forth in Section 4.1(b) of the SPA.

(4)    Subject to the receipt of the Consents, the term “Securities” (as defined
in the SPA) shall be deemed to include the Exchange Shares and the Conversion
Shares and the term “Registrable Shares” (as defined in the SPA) shall be deemed
to include the Conversion Shares.

(5)    This agreement, and any action or proceeding arising out of or relating
to this agreement, shall be exclusively governed by the laws of the State of New
York.

(6)    On the Closing Date, upon completion of the Exchange, the Common Stock
Holders shall reimburse the Company on demand for the Company’s reasonable
out-of-pocket expenses incurred in connection with effecting the Exchange,
including the reasonable fees and disbursements of counsel to the Company, not
to exceed $25,000 in total.



--------------------------------------------------------------------------------

(7)    In the event that any part of this agreement is declared by any court or
other judicial or administrative body to be null, void or unenforceable, said
provision shall survive to the extent it is not so declared, and all of the
other provisions of this agreement shall remain in full force and effect. In
such an event, the Common Stock Holders and the Company shall endeavor in good
faith negotiations to modify this agreement so as to affect the original intent
of the parties as closely as possible.

(8)    This Agreement may be executed in two or more counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

Please sign to acknowledge agreement with the above terms and return to the
undersigned.

 

Common Stockholder: Biotechnology Value Fund, L.P. By:  
BVF Partners L.P. General Partner By:   BVF, Inc., General Partner By:   /s/
Mark Lampert Name:   Mark Lampert Title:   President

 

Biotechnology Value Fund II, L.P. By:   BVF Partners L.P. General Partner By:  
BVF, Inc., General Partner By:   /s/ Mark Lampert Name:   Mark Lampert Title:  
President

 

Investment 10, LLC By:   BVF Partners L.P. Attorney-in-Fact By:   BVF, Inc.
General Partner By:   /s/ Mark Lampert Name:   Mark Lampert Title:   President



--------------------------------------------------------------------------------

Acknowledged and agreed to:

Regado Biosciences, Inc.

 

By:         /s/  David J. Mazzo   David J. Mazzo, Ph.D.   Chief Executive
Officer



--------------------------------------------------------------------------------

SCHEDULE I

 

Common Stock Holder

   Common Stock to be
Exchanged      Preferred Stock
to Be Received  

Biotechnology Value Fund, LP

     915,345         4,577   

Biotechnology Value Fund II, LP

     526,436         2,632   

Investment 10, LLC

     558,219         2,791      

 

 

    

 

 

 

Total

     2,000,000         10,000      

 

 

    

 

 

 



--------------------------------------------------------------------------------

Exhibit A

Certificate of Designations

[attached]